

115 S2017 IS: Driver Fatigue Prevention Act
U.S. Senate
2017-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 2017IN THE SENATE OF THE UNITED STATESOctober 26, 2017Mr. Casey (for himself, Mr. Blumenthal, Mr. Markey, Mr. Franken, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Fair Labor Standards Act of 1938 to provide that over-the-road bus drivers are covered
			 under the maximum hours requirements.
	
		1.Short
 titleThis Act may be cited as the Driver Fatigue Prevention Act.
		2.Amendment to the
 Fair Labor Standards Act of 1938Section 13(b)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 213(b)(1)) is amended by inserting before the semicolon the following: , except a driver of an over-the-road bus characterized by an elevated passenger deck located over a baggage compartment..